[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 08-10573                   MAY 13, 2009
                          Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                        ________________________

                     D. C. Docket No. 07-20309-CR-PCH

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

RAYNIER PUPO,
a.k.a. Ray

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (May 13, 2009)

Before TJOFLAT, DUBINA and HILL, Circuit Judges.

PER CURIAM:

     Richard L. Rosenbaum, appointed counsel for Raynier Pupo, filed a motion
to withdraw on appeal, supported by a brief prepared pursuant to Anders v,

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issue of merit, counsel’s motion to withdraw is GRANTED, and

Pupo’s conviction and sentence are AFFIRMED.




                                          2